United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Alvin, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-119
Issued: March 23, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 15, 2008 appellant filed a timely appeal from a February 11, 2008 decision of
the Office of Workers’ Compensation Programs accepting her traumatic injury claim. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has established that she sustained a crushing injury of the
fingers of the left hand in the performance of duty.
FACTUAL HISTORY
On January 24, 2008 appellant, then a 59-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) asserting that on January 17, 2008 she sustained a crush injury to her right
little finger when it was accidentally slammed in a delivery vehicle door.
In a February 1, 2008 letter, the Office advised appellant of the additional medical and
factual evidence needed to establish her claim. Appellant submitted a January 17, 2008 report

from Dr. Karla L. Dressel, a physician specializing in emergency medicine, which provided a
history of injury and diagnosed an injury to the little finger of the right hand.
By decision dated February 11, 2008, the Office accepted that appellant sustained a
“crushing injury of fingers, left.”1
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act that the claim
was filed within the applicable time limitation that an injury was sustained while in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.3 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.4
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, the Office begins with an analysis of whether “fact of injury” has been
established. Generally, fact of injury consists of two components that must be considered
jointly. First, the employee must submit sufficient evidence to establish that he or she actually
experienced the alleged employment incident.5 Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury.6
ANALYSIS
The Office accepted that appellant sustained a crush injury to fingers of her left hand.
However, the record demonstrates that appellant injured the little finger of her right hand as was
described by Dr. Dressel. The case will be remanded for the Office to correct the record to
reflect acceptance of a crush injury to the little finger of the right hand. Following this and any
other necessary development, it will issue an appropriate decision in the case.

1

Following issuance of the February 11, 2008 decision, appellant submitted additional medical evidence. The
Board may not consider evidence for the first time on appeal that was not before the Office at the time it issued the
final decision in the case. 20 C.F.R. § 501.2(c).
2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989).

4

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

5

Gary J. Watling, 52 ECAB 278 (2001).

6

Deborah L. Beatty, 54 ECAB 340 (2003).

2

CONCLUSION
The Board finds that appellant has established that she sustained an injury to the right
little finger in the performance of duty. The case will be remanded to the Office for further
development.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 11, 2008 is set aside and the case remanded for further
development consistent with this decision and order.
Issued: March 23, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

